Citation Nr: 0401018	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  00-22 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of skull 
concussion other than blindness.

2.  Entitlement to service connection for blindness secondary 
to a skull concussion.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a 
chest concussion injury other than residuals of fractured 
ribs.

5.  Entitlement to an increased rating for lumbar 
intervertebral disc syndrome, with degenerative arthritis, 
currently evaluated as 40 percent disabling.

6.  Entitlement to a compensable rating for residuals of 
fractured ribs.

7.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntingtoin, 
West Virginia, that denied the application to reopen claims 
of entitlement to service connection for residuals of a skull 
concussion other than blindness, and left ear hearing loss; 
and denied entitlement to service connection for 
hypertension, blindness secondary to a skull concussion, and 
residuals of a chest concussion injury other than residuals 
of fractured ribs.  The December 1998 rating decision granted 
a 40 percent rating for a lumbar intervertebral disc 
syndrome, with degenerative arthritis.  It denied compensable 
ratings for residuals of fractured ribs and for right ear 
hearing loss.  In an October 2000 rating decision, the RO 
granted service connection for left ear hearing loss, but 
assigned a noncompensable rating for bilateral hearing loss.  

As to the application to reopen the claim of entitlement to 
service connection for left ear hearing loss, the October 
2000 decision acted as a complete grant of benefits.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, this issue is no 
longer in appellate status.  

As to the claim for an increased rating for bilateral hearing 
loss, the Board notes that, in May 2003, the RO issued a 
supplemental statement of the case that listed the hearing 
loss issue on appeal as a claim for a compensable rating for 
bilateral hearing loss.  In July 2003, the representative 
filed with the RO a pleading that acted as a timely 
Substantive Appeal as to the combined rating assigned his 
bilateral hearing loss.  See old 38 C.F.R. § 20.302(c) (2002) 
("If a supplemental statement of the case covers issues that 
were not included in the original statement of the case, a 
substantive appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues.").  Therefore, the issues on appeal 
are as listed on the first page of this Remand.

The appeal was certified to the Board by the New York, New 
York RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Initially, the Board notes that the RO has most recently 
rated the veteran's low back disorder as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (traumatic 
arthritis), and 5293 (intervertebral disc syndrome).  
However, during the pendency of the appeal, there were a 
number of changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome.  See 67 Fed. Reg. 48785 
(July 26, 2002); 67 Fed. Reg. 54345-9 (Aug. 22, 2002); 68 
Fed. Reg. 51454-51456 (Aug. 27, 2003).  The new rating 
criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  Id.  Since this change in law 
occurred while the appeal was pending, the Board must apply 
the version of the law that is more favorable to the 
veteran's claim.  However, the Board must apply the old law 
prior to the effective date of the new law.  38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  As such an examination is in order, 
further development is required.

With the above in mind, the Board notes that, while the 
veteran was provided notice of the change to Diagnostic 
Code 5293 in a May 2003 supplemental statement of the case, 
the contemporaneous VA examinations of record were all 
conducted prior to May 2003, and the examination reports do 
not provide VA with sufficient information to rate the 
severity of his low back disorder under both old and new 
versions of  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Therefore, a remand is required for a new VA examination to 
obtain this information.  See 38 U.S.C.A. § 5103A(d).  

As to entitlement to service connection for hypertension and 
residuals of a concussion injury to the chest other than 
fractured ribs, the veteran claims to have hypertension since 
military service, and to have bled from the eyes, ears, and 
mouth after being blown from a tank.  The record on appeal 
does not, however, contain medical opinion evidence as to 
whether currently diagnosed hypertension is related to 
military service, nor a medical opinion evidence as to any 
current chest disabilities, other than a history of fractured 
ribs.  See 38 C.F.R. § 3.303 (2003); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  Therefore, because medical opinion evidence as to 
the etiology of the veteran's current disabilities is 
critical to his claims, a remand is also needed to schedule 
him for VA examinations to obtain these opinions.  
38 U.S.C.A. § 5103A(d).  

As to all the issues on appeal, the Board notes that the VCAA 
requires the RO to obtain and associate with the record all 
adequately identified records.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  In this regard, a review of the record on 
appeal shows that the veteran reported and/or the record 
shows that he received his healthcare from the following 
providers:  the Albany VA medical center; a West Haven 
Connecticut rehabilitation center; Ellis Hospital; and Saint 
Clare's Hospital.  Therefore, on remand, the RO should obtain 
and associate with the record any of the veteran's 
outstanding records from the above locations.  Id.

While a "VCAA letter" was sent to the veteran in April 
2002, and while a statement of the case and supplemental 
statements of the case have been promulgated, the record does 
not show that he has been provided sufficient notice under 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), explaining 
what evidence he must secure in order to substantiate each of 
the claims presented, and what evidence VA will secure to 
substantiate each of the claims.  Hence, further development 
is required.  Id.

Finally, as to the claim of entitlement to increased 
evaluations for residuals of fractured ribs and bilateral 
hearing loss, the Board notes that governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination that takes into 
account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, given 
the above development, on remand, the veteran should also be 
scheduled for examinations to ascertain the current severity 
of these service connected disabilities.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, sending 
the veteran a letter notifying him that 
he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
notice of the VCAA begins the one year 
period.  

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since his separation from military 
service for his hypertension, blindness, 
and residuals of his chest concussion 
other than fractured ribs, and residuals 
of a skull concussion other than 
blindness.  Moreover, the veteran should 
identify all health care providers who 
have treated him for residuals of 
fractured ribs, a low back disorder, and 
a hearing loss since 1998.   The RO 
should also inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal, 
including all treatment records of his 
from the Albany VA medical center; a West 
Haven Connecticut rehabilitation center; 
Ellis Hospital; and Saint Clare's 
Hospital.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA cardiovascular 
examination.  The claims folders are to 
be made available to the examiner for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the examiner is to answer 
the following questions:

a.  Does the veteran suffer from 
hypertension? 

b.  If so, is it as least as likely 
as not that the disorder is related 
to service?

c.  If not, is it as least as likely 
as not that hypertension was 
compensably disabling within one 
year of his separation from military 
service in December 1945?

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for VA orthopedic and 
neurological examinations.  The claims 
folders are to be made available to the 
examiners for review in conjunction with 
the examination.  All indicated tests and 
studies, including x-rays, 
electromyography (EMG), and nerve 
conduction studies, as deemed appropriate 
by the examiners, should be accomplished.  
Based on a review of the claims folder 
and the results of the examination, the 
examiners are to answer the following 
questions.

I.  As to the fractured ribs, the 
orthopedist should discuss whether the 
veteran suffers from any residuals of rib 
fractures, and if so, what they are. 

II.  As to the residuals of the chest 
concussion other than fractured ribs, the 
orthopedist should state:

a.  Does the veteran suffer from 
residuals from an in-service injury 
and, if so, what are they, and what 
are the diagnoses? 

b.  If there are residuals, is it as 
least as likely as not that any 
currently diagnosed chest concussion 
disorder is related to service?

III.  As to the veteran's low back 
disorder, the orthopedist and neurologist 
should:

a.  Provide a consensus opinion as 
to whether functional debility 
experienced by the veteran more 
closely equates to an intervertebral 
disc syndrome with "moderate" 
symptoms (recurring attacks), OR to 
"severe" symptoms (persistent 
symptoms with intermittent relief), 
OR to an intervertebral disc 
syndrome with "pronounced" 
symptoms (persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to site of 
diseased disc with little 
intermittent relief).  

b.  Provide a consensus opinion as 
to whether the functional debility 
experienced by the veteran equates 
to an intervertebral disc syndrome 
with incapacitating episodes having 
a total duration of at least four 
weeks but less than six weeks during 
the past 12 months, or with 
incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.  

Note 1:  If the severity of the 
veteran's service connected low 
back disorder is different 
before and after September 23, 
2002, the examiners must say so 
and provide a separate opinion 
for each time period.

Note 2:  An incapacitating 
episode is defined as a period 
of acute signs and symptoms due 
to intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician.  

c.  The neurologist must 
differentiate any symptoms caused by 
the veteran's nonservice connected 
diabetes from pathology caused by 
the service connected disorder.

d.  As to the lumbar spine the 
examiners should conduct range of 
motion studies and provide a 
consensus opinion addressing at what 
point, measured in degrees, pain 
begins in each plane of motion.  The 
examiners must also provide an 
opinion as to any additional loss of 
motion the veteran would experience 
during a flare-up or with fatigue.  
See 38 C.F.R. § 4.71a.

e.  The neurologist must provide an 
opinion as to whether the veteran's 
adverse neurological symptomatology 
equates to "mild," "moderate" or 
"severe" incomplete paralysis or 
"complete" paralysis of the 
sciatic nerve, or any other nerve 
affected by the low back disorder.  
See 38 C.F.R. § 4.124a.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA audiological examination 
to determine the current severity of his 
bilateral hearing loss.  The claims 
folder is to be made available to the 
examiner for review in conjunction with 
the examination.  

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
of the benefits sought on appeal remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations including the new regulations 
governing the evaluation and rating of 
low back disorders, and the reasons for 
the decisions.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter 


the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


